                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     WEISS LAW, P.C.,                                    Case No. 19-cv-02258-SI
                                  11                    Plaintiff,
                                                                                             ORDER IN ANTICIPATION OF THE
                                  12             v.                                          DECEMBER 6, 2019 HEARING
Northern District of California
 United States District Court




                                  13     AWRISH BUILDERS, et al.,
                                  14                    Defendants.

                                  15

                                  16          The Court has reviewed the parties’ papers in anticipation of the December 6, 2019 hearing
                                  17   on defendants’ motion to stay pending arbitration. Before the Court can address the motion to stay,
                                  18   or contemplate compelling arbitration, the following threshold matters must be addressed:
                                  19          1. Plaintiff contends attorney Donald Walker does not represent defendants. Dkt. No. 36 n.
                                  20   4 (Opposition to Motion to Stay); Dkt. No. 31 (6/20/19 Status Report). Mr. Walker shall submit
                                  21   proof of representation of Awrish Builders and the individual defendants to the Court on or
                                  22   before November 22, 2019, including, but not limited to, a declaration from defendants
                                  23   confirming Mr. Walker has authority to represent them. At the December 6, 2019 hearing, Mr.
                                  24   Walker should also be prepared to discuss his role in the settlement entered into by Awrish Builders
                                  25   and the USCAE on August 25, 2019.
                                  26          2. Defendants’ motion to stay is premised on a fee agreement (Dkt. No. 26-1 at 4-7 (Affidavit
                                  27   of Aman Khan)) which plaintiff contends is forged (Dkt. No. 42 at 5 (7/11/19 CMC Statement)).
                                  28   Plaintiff’s complaint states, “In or about October of 2016, Plaintiff and Awrish entered into a written
                                   1   retainer agreement (‘Agreement’). The Agreement was signed by Awrish vice president Rahim.”

                                   2   Dkt. No. 1 ¶ 8 (Complaint). But plaintiff has never filed the purportedly “true” fee agreement.

                                   3   Plaintiff shall file the fee agreement it contends is the real feel agreement between plaintiff and

                                   4   Awrish Builders with the Court on or before November 22, 2019.

                                   5      3. Defendants state Mogeeb Weiss was the principal attorney at Weiss Law negotiating a

                                   6   settlement for them with the USCAE through November of 2018. Dkt. No. 26 at 5 (Motion to Stay).

                                   7   Defendants also state Mr. Weiss completed legal work for them, namely, working on the settlement

                                   8   agreement, after July 31, 2018. Id. The parties shall provide further information on Mr. Weiss’s

                                   9   involvement and representation of defendants from August 1, 2018 onward on or before

                                  10   November 22, 2019 and be prepared to discuss the same at the December 6, 2019 hearing.

                                  11          4. Counsel for the parties shall appear in person for the December 6, 2019 hearing.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: November 15, 2019

                                  15                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  16                                                  United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
